Case 1:21-cv-23034-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  EMILIO PINERO,
       Plaintiff,
  vs.

  RHC INVESTMENT GROUP, LLC, and
  ORWALL ENTERPRISES, INC. d/b/a
  BURGER KING,
        Defendants.


                                           COMPLAINT

         Plaintiff, EMILIO PINERO (hereinafter “Plaintiff”), by his undersigned counsel, hereby

  files this Complaint and sues Defendants, RHC INVESTMENT GROUP LLC and ORWALL

  ENTERPRISES, INC. d/b/a BURGER KING (hereinafter “Defendants”), for injunctive relief

  pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the

  “A.D.A”), the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”),

  and the Florida Building Code.

                                          JURISDICTION

         1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

  and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendants’

  violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                             PARTIES

         2.      Plaintiff, EMILIO PINERO, is a resident of Florida and currently lives in Miami,

  Florida, and is sui juris. He is a qualified individual with disabilities under the ADA law. Mr.

  Pinero is a double leg amputee from the knees down. Mr. Pinero owns his own vehicle and does

  drive. He has visited the property, which forms the basis of this lawsuit and plan to return to the

  property to avail himself of the goods and services offered to the public at the property, and to
Case 1:21-cv-23034-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 2 of 7




  determine whether the property has been made ADA compliant. His access to the Burger King

  and/or full and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

  accommodations offered therein was denied and/or limited because of these disabilities and will

  be denied and/or barriers to access and ADA violations which exist at the Burger King, including

  but not limited, to those set forth in the Complaint.

         3.      Independent of his personal desire to have access to this place of public

  accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

  situated disabled persons and is a "tester" for the purpose of asserting his civil rights and

  monitoring, ensuring, and determining whether places of public accommodation are in

  compliance with the ADA. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of the Subject Property. In this instance, Plaintiff, in

  Plaintiff's individual capacity and as a "tester", visited the Subject Property/Burger King,

  encountered barriers to access at the Premises, engaged and tested those barriers, suffered legal

  harm and legal injury and will continue to suffer such harm and injury as a result of the illegal

  barriers to access and the violations of the ADA set forth herein. It is Plaintiff's belief that said

  violations will not be corrected without Court intervention, and thus Plaintiff will suffer legal

  harm and injury in the near future.

         4.      Defendant, RHC INVESTMENT GROUP, LLC, transacts business in the State of

  Florida and within this judicial district. Defendant is the owner and/or representative of the

  owner and/or operator of the property, which is the subject of this action, located on or about 775

  E. 9th St., Hialeah, FL 33010 (hereinafter sometimes referred to as the “Subject Property”).
Case 1:21-cv-23034-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 3 of 7




            5.    Defendant, ORWAL ENTERPRISES, INC. transacts business in the State of

  Florida and within this judicial district. Defendant is the owner and/or operator of the Fast Food

  Restaurant BURGER KING, which is the subject of this action, located on or about 775 E. 9th

  St., Hialeah, FL 33010 (hereinafter sometimes referred to as the “Burger King”)

            6.    The Burger King is in an area frequently traveled by Plaintiff and is

  approximately 7 miles from the Plaintiff’s home

            7.    The Burger King is a public accommodation and service establishment, and

  although required by law to do so, it is not in compliance with the ADA and ADAAG.

            8.    In this instance, Mr. Pinero visited the Burger King and encountered barriers to

  access at the Subject Property, and engaged barriers, suffered legal harm and injury, and will

  continue to suffer legal harm and injury as a result of the illegal barriers to access, and

  Defendants’ ADA violations set forth herein.

            9.    Plaintiff is forced to find alternate places to dine because the Burger King’s

  restroom and parking are not accessible.

            10.   Plaintiff has suffered and continues to suffer direct and indirect injury as a result

  of the ADA violations that exist at the Subject Property and the actions or inactions described

  herein.

            11.   All events giving rise to this lawsuit occurred in the State of Florida. Venue is

  proper in this Court as the Subject Property/Burger King are located in the Southern District.

                            FACTUAL ALLEGATIONS AND CLAIM

            12.   Mr. Pinero has attempted to and has, to the extent possible, accessed the Burger

  King, but could not do so because of his disabilities due to the physical barriers to access,

  dangerous conditions and ADA violations that exist at the Subject Property that restrict and/or
Case 1:21-cv-23034-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 4 of 7




  limit his access to the Subject Property and/or the goods, services, facilities, privileges,

  advantages and/or accommodations offered therein, including those barriers, conditions and

  ADA violations more specifically set forth in this Complaint.

         13.     Mr. Pinero intends to visit the Burger King again in the near future in order to

  utilize all of the goods, services, facilities, privileges, advantages, and/or accommodations

  commonly offered at the Subject Property, but will be unable to do so because of his disability

  due to the physical barriers to access, dangerous conditions and ADA violations that exist at the

  Subject Property that restrict and/or limit his access to the Facility and/or accommodations

  offered therein, including those barriers conditions and ADA violations more specifically set

  forth in this Complaint.

         14.     Defendants have discriminated against Plaintiff and others with disabilities by

  denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

  advantages and/or accommodations of the Burger King, as prohibited by 42 U.S.C., § 12182, et.

  seq., and by failing to remove architectural barriers as required by 42 U.S.C., §

  12182(b)(2)(A)(iv) and will continue to discriminate against Plaintiff and others with disabilities

  unless and until Defendants are compelled to remove all physical barriers that exist at the

  Facility, including those specifically set forth herein, and make the Facility accessible to and

  usable by persons with disabilities, including Plaintiff.

         15.     Defendants have discriminated against Mr. Pinero by failing to comply with the

  above requirements. A specific, although not exclusive, list of unlawful physical barriers,

  dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability (because

  of his disability) to access the Facility and/or full and equal enjoyment of the goods, services,

  facilities, privileges, advantages and/or accommodations of the Burger King include:
Case 1:21-cv-23034-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 5 of 7




                 Men’s Accessible Restroom

                 a. Water closet side wall grab bar is mounted at 13.5” perpendicular from rear
                    wall to centerline of its inner flange contrary to 2010 ADA Code § 604.5.1,

                 b. Lavatory has unwrapped bottom sink pipes failing to maintain cover against
                    contact contrary to 2010 ADA Code § 606.5,

                 c. Lavatory is mounted at 35.5” above the finished floor to the top of rim
                    contrary to 2010 ADA Code § 606.3,

                 d. Trash bin encroaches over the water closet clearance failing to maintain the
                    water closet clear floor space free of obstructions contrary to 2010 ADA Code
                    § 604.3.2,

                 e. Clearance around the water closet or toiler compartment is 36” wide contrary
                    to 2010 ADA Code § 604.3.1c, and

                 Accessible Parking Spaces

                 f. Accessible parking space and access aisle has a 4.3% non-compliant surface
                    slope contrary to 2010 ADA Code § 502.4.

         16.     The above listing is not to be considered all-inclusive of the barriers, conditions or

  violations encountered by Plaintiff and/or which exist at the Subject Property. Plaintiff requires

  an inspection of the Subject Property in order to determine all of the discriminatory acts violating

  the ADA.

         17.     Mr. Pinero has attempted to gain access to the Burger King, but because of his

  disability has been denied access to, and has been denied the benefits of goods and services of

  the Burger King, and has otherwise been discriminated against and damaged by Defendants,

  because of the physical barriers, dangerous conditions and ADA violations set forth above, and

  expects to be discriminated against in the future, unless and until Defendants are compelled to

  remove the unlawful barriers and conditions and comply with the ADA.

         18.     Plaintiff, in his capacity as a tester will absolutely return to the Burger King when

  Defendants modify the Subject Property or modify the policies and practices to accommodate
Case 1:21-cv-23034-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 6 of 7




  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA

         19.     The removal of the physical barriers, dangerous conditions and ADA violations

  set forth herein is readily achievable and can be accomplished and carried out without much

  difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

  36.304.

         20.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

  reasonably anticipates that he will continue to suffer irreparable harm unless and until

  Defendants are required to remove the physical barriers, dangerous conditions and ADA

  violations that exist at the Subject Property, including those set forth herein.

         21.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

  and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

         22.     Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an order to alter the Subject Property to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA, and

  closing the Subject Property until the requisite modifications are completed.

         WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

  injunction enjoining Defendants from continuing is discriminatory practices, ordering

  Defendants to remove the physical barriers to access and alter the Subject Property to make it

  readily accessible to and useable by individuals with disabilities to the extent required by the

  ADA, closing the Subject Property until the barriers are removed and requisite alterations are
Case 1:21-cv-23034-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 7 of 7




  completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

  expenses incurred in this action.

                                                   Respectfully submitted,

                                                   s/ Glenn R. Goldstein
                                                   Glenn R. Goldstein, Esq. (FBN: 55873)
                                                       Attorney for Plaintiff
                                                   Glenn R. Goldstein & Associates, PLLC
                                                   1825 NW Corporate Blvd., Ste. 110
                                                   Boca Raton, Florida 33431
                                                   T: 305.306.7674 | F: 305.400.0722
                                                   GGoldstein@G2Legal.net

                                                   Lauren N. Wassenberg, Esq. (FBN: 34083)
                                                       Attorney for Plaintiff
                                                   Lauren N. Wassenberg & Associates, P.A.
                                                   1825 NW Corporate Blvd., Ste. 110
                                                   Boca Raton, Florida 33431
                                                   T: 561.571.0646 | F: 561.571.0647
                                                   WassenbergL@gmail.com
